tofl% •0li0rz,O3tM,Q6pb-5


Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
Beeville,       Texas 78102


April 26,       2015                                                            *f\ iff*'?** Sip B



Texas Court of Criminal Appeals                                             APR 29 2015
P.O. BOX 12308, Capitol Station
•Austin,      Texas    78711




RE: WR NOs.          10,978-01        thru    10,978-16
       Tr.Ct.NOs.          679887-A    thru    679887-K
       185th District Court -                Harris County


Dear       Clerk:


              Recently I have been cited for abuse of the writ.                         In
order for me to show that the claims I intend to raise in my
subsequent writ are not barred by Sec 4 I am requesting the
docket       sheet    of   all    the writs mentioned          above with a    list of
all of the claims presented in each of those application. With
out    a    list of    all   of   the claims      I   cannot    show that    the claims
I intend to raise have not been raised before in those prior
applications.
              Thank you for any consideration given in this matter.


                                                               Sincerely,




 cc:File
                                                                ^^^'f^f^^
                                                               Lextii? Kennon Kossie